Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 This action is in response to the applicant’s arguments and amendments filed August 5th, 2021. Applicant’s arguments and amendments have been considered with the results that follow:
Claim 8 is new.
The 101 rejection has been withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art cited fails to teach or suggest, in any reasonable combination, features of the independent claims.
	In regards to independent claims 1, 6, and 7 the prior cited art of Shimoyama (US 2010/0219011) and Hoshizaki et al. (US 2009/0171585) fail to disclose or suggest in any reasonable combination the following amended features of the independent claims: “calculate the posture angle of the moving apparatus about the vertical axis based on the angular velocity when the acceleration is larger than the preset reference acceleration and when the angular velocity is equal to or larger than the preset reference angular velocity” and “calculate the posture angle of the moving apparatus about the vertical axis based on the angular velocity when the acceleration is equal to or smaller than the preset reference acceleration and when the angular velocity is smaller than the preset reference angular velocity”. 
	Additionally, the cited art of Sugihara et al. (US 2010/0138180) discloses calculates the posture angle by using a subtracter, thus eliminating the drift amount input from the differencer and then 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087.  The examiner can normally be reached on 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664